DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 6, the phrase “control device” renders the claims indefinite because its usage in the claims conflicts with the Specification’s disclosure. Specifically, the claims require the “vehicle” comprises/includes the “control device”, whereas the Specification discloses the “charging station” includes a “control device” (see Specification at ¶ 0040, 0057, 0058, 0067, 0075) and the “vehicle” comprises/includes a “controller” (see Specification at ¶ 0035, 0039, 0043, 0051). 
Claims 2-5 are rejected for their dependency on rejected base claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2842793 A1 to Volvo (“Volvo”).

As to independent claim 6 and similarly recited claim 1, a charging system (¶ 0001, Fig. 1) comprising: a charging station provided with a charging connector (Fig. 105, 103); and a vehicle (Fig. 1: 101), wherein: the vehicle includes an inlet to which the charging connector is connected (Fig. 1: 102), a cable lock device configured to switch between a locked state where the charging connector connected to the inlet is locked to the inlet and an unlocked state where the charging connector connected to the inlet is removable from the inlet (Fig. 2: 206, ¶ 0029), a power storage device configured to be charged with an electric power supplied through the charging connector (Fig. 2: 202, 103), and a control device configured to control charging of the power storage device (Fig. 2: 204); and in a state where the charging connector is connected to the inlet and the power storage device is being charged, the control device stops charging when the cable lock device is in the unlocked state (¶ 0029, 0031).

As to claim 4,  the vehicle according to claim 1, wherein the control device stops charging when the lock device is in the unlocked state, and restarts charging of the power storage device after a predetermined period has elapsed from stop of charging (¶ 0031).

As to claim 5, the vehicle according to claim 4, wherein a first charging power when charging of the power storage device is restarted is smaller than a second charging power before charging of the power storage device is stopped (¶ 0031).

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the § 112 rejections above.
Claims 2 and 3 would be allowable if amended in the manner detailed above because the prior art of record does not teach or suggest a vehicle having the combinations of limitations required by claim 1 and the limitations of the charger recited in claim 2 or 3. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851